Order entered October 6, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00361-CR
                              No. 05-20-00362-CR
                              No. 05-20-00363-CR
                              No. 05-20-00365-CR
                              No. 05-20-00366-CR
                              No. 05-20-00367-CR
                              No. 05-20-00368-CR

                 MARCUS JOHNSON-MCBRYDE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

             On Appeal from the 380th Judicial District Court
                          Collin County, Texas
  Trial Court Cause No. 380-83474-2018, 380-81396-2019, 380-81395-2019,
    199-83250-2018, 199-83247-2018, 199-83246-2018 & 199-81278-2018

                                     ORDER

      On September 30, 2020, appellant filed a letter asking for access to the

record in order to file a pro se response to counsel’s Anders brief. In the letter,

appellant states that counsel sent the record on a thumb drive which he cannot

access. This is because regulations of the Texas Department of Criminal Justice
prohibit an inmate from receiving CDs, DVDs, or thumb drives. We shall treat

appellant’s letter as a motion.

      We GRANT appellant’s motion and ORDER appellate counsel Wm.

Randall Johnson to provide appellant with paper copies of the clerk’s and

reporter’s records. We FURTHER ORDER Mr. Johnson to provide this Court,

within FIFTEEN DAYS of the date of this order, with written verification that the

record has been sent to appellant.

      Appellant’s pro se response to the Anders brief is due by December 18,

2020. If appellant does not file a pro se response by December 18, 2020, the

appeals will be submitted upon the brief of counsel.

      We DIRECT the Clerk of the Court to send copies of this order, by

electronic transmission, to the Honorable Benjamin Smith, Presiding Judge, 380th

Judicial District Court; Wm. Randall Johnson; and the Collin County District

Attorney’s Office.

      We DIRECT the Clerk of the Court to send a copy of this order, by first-

class mail, to Marcus Johnson-McBryde, TDCJ# 02310543, Ferguson Unit, 12120

Savage Dr., Midway, Texas 75852-3654.



                                             /s/   LANA MYERS
                                                   JUSTICE